In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-390 CV

____________________


DONALD FOSTER, Appellant


V.


GREGORY HARBISON, CONNIE DICKEY, KRISTI WILLIAMS,

RALPH OSBORNE, MIKE WHITE, AND ORANGE COUNTY, Appellees




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-010549-C




MEMORANDUM OPINION
	Donald Foster, an inmate of the Texas Department of Criminal Justice, Institutional
Division, appeals from the dismissal of a suit filed against Gregory Harbison, Connie
Dickey, Kristi Williams, Ralph Osborne, Mike White, and Orange County, Texas.
Because the appeal involves the application of well-settled principles of law, we deliver
this memorandum opinion. Tex. R. App. P. 47.4.
	Foster brings one issue on appeal claiming the trial court erred in dismissing his
suit.  The record reflects Foster failed to comply with the requirements of section 14.004
of the Texas Civil Practices and Remedies Code.  See Tex. Civ. Prac. & Rem. Code
Ann.§ 14.004(2) (Vernon 2002).  Accordingly, we find no abuse of discretion by the trial
court in dismissing Foster's suit under Chapter 14 of the Texas Civil Practice and
Remedies Code.  The issues raised in Foster's brief are overruled and the judgment is
AFFIRMED.




                                                                                     DON BURGESS

                                                                                            Justice

Submitted on December 24, 2003
Opinion Delivered January 8, 2004


Before McKeithen, C.J., Burgess and Gaultney, JJ.